Exhibit 10.1

 

GEORGETOWN BANK

CHANGE-IN-CONTROL AGREEMENT

 

THIS CHANGE-IN-CONTROL AGREEMENT (the “Agreement”) is made effective this 27th
day of October 2014 (the “Effective Date”), between Georgetown Bank, a federally
chartered savings bank with its principal office in Georgetown, Massachusetts
(the “Bank”), and Frederick H. Weismann (“Executive”).  For purposes of this
Agreement, any references to the “Company” shall mean Georgetown Bancorp, Inc.,
the stock holding company of the Bank.

 

WITNESSETH

 

WHEREAS, Executive has accepted employment with the Bank in the position of
Executive Vice President and Chief Operating Officer (the “Executive Position”);

 

WHEREAS, the Bank desires to be ensured of Executive’s active participation in
the business of the Bank; and

 

WHEREAS, in order to induce Executive to continue employment with the Bank and
to provide further incentive to achieve the financial and performance objectives
of the Bank, the parties desire to specify the severance benefits which shall be
due Executive in the event that his employment with the Bank is terminated under
specified circumstances in connection with or following a change in control of
the Bank and/or the Company.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                 Annual Base Salary.  Executive’s “Base
Salary” for purposes of this Agreement shall mean the base salary paid to
Executive by the Bank (i) during the calendar year in which the Date of
Termination occurs (determined on an annualized basis), or (ii) the calendar
year immediately preceding the calendar year in which the Date of Termination
occurs, whichever is greater.

 

(b)                                 Cause.  Termination of Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order.  Executive’s employment shall not be terminated
for “Cause” in accordance with this paragraph for any act or action or failure
to act which is undertaken or omitted in accordance with a resolution of the
Bank’s board of directors (“Board of Directors”) or upon advice of the Bank’s
counsel.

 

(c)                                  Change in Control.  For purposes of this
Agreement, a “Change in Control” shall mean any of the following events:

 

--------------------------------------------------------------------------------


 

(i)                                     Merger:  The Company or the Bank merges
into or consolidates with another entity, or merges another bank or corporation
into the Bank or the Company, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation, provided, however, that a
second step conversion of the Company’s mutual holding company is specifically
excluded from consideration as a Change in Control under this definition;

 

(ii)                                  Acquisition of Significant Share
Ownership:  There is filed, or is required to be filed, a report on Schedule 13D
or another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner of 25% or more of a class of the Company’s or
the Bank’s voting securities; provided, however, this clause (ii) shall not
apply to beneficial ownership of the Company’s or the Bank’s voting shares held
in a fiduciary capacity by an entity of which the Company directly or indirectly
beneficially owns 50% or more of its outstanding voting securities;

 

(iii)                               Change in Board Composition:  During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders or corporators) by a vote of at least two-thirds
(2/3) of the directors who were directors at the beginning of the two-year
period or who is appointed to the Board as the result of a directive,
supervisory agreement or order issued by the primary federal regulator of the
Company or the Bank or by the Federal Deposit Insurance Corporation (“FDIC”)
shall be deemed to have also been a director at the beginning of such period;
and provided, further, that the elimination of the Company’s board of directors
by merger into a new stock holding company in connection with a second-step
conversion of the Company’s mutual holding company shall not be deemed a Change
in Control if the Bank’s Board of Directors continues to satisfy this
requirement; or

 

(iv)                              Sale of Assets:  The Company or the Bank sells
to a third party all or substantially all of its assets.

 

(d)                                 Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(e)                                  Date of Termination.  “Date of Termination”
shall mean (i) if Executive’s employment is terminated for Cause, the date on
which the Notice of Termination is given, and (ii) if Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination.

 

--------------------------------------------------------------------------------


 

(f)                                   Good Reason.  Termination by Executive of
Executive’s employment for “Good Reason” shall mean termination by Executive
following a Change in Control based on:

 

(i)                                     the failure to elect or reelect or to
appoint or reappoint Executive to the Executive Position, unless consented to by
Executive;

 

(ii)                                  a substantial adverse and material change
in Executive’s function, duties, or responsibilities;

 

(iii)                               a substantial and material reduction in
Annual Compensation or benefits of Executive from those being provided
immediately prior to the Change in Control (except for any reduction that is
part of an employee-wide reduction in pay or benefits);

 

(iv)                              a liquidation or dissolution of the Bank;

 

(v)                                 material breach of this Agreement by the
Bank; or

 

(vi)                              a relocation of Executives principal place of
employment more than twenty five (25) miles from its location immediately prior
to the Change in Control.

 

Upon the occurrence of any event described in clauses (i) through (vi) above,
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation within a reasonable time not to exceed ninety (90) days
after the initial event giving rise to said right to elect; provided, however,
that the Bank has thirty (30) days to remedy any event described in clauses
(i) through (vi) above, but the Bank may waive such cure period and make an
immediate payment hereunder.

 

(g)                                  Notice of Termination.  Any purported
termination of Executive’s employment in connection with or following a Change
in Control for any reason, including without limitation for Cause, or by
Executive for any reason, including without limitation due to Retirement or for
Good Reason, shall be communicated by written “Notice of Termination” to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a dated notice which (i) indicates the specific reasons for
termination, (ii) in the event of a termination for Good Reason sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment, and (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the Bank’s
termination of Executive’s employment for Cause, which shall be effective
immediately; and (iv) is given in the manner specified in Section 11 hereof.

 

(h)                                 Retirement.  “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established with Executive’s consent with respect to him. 
Upon termination of Executive upon Retirement, no amounts or benefits shall be
due Executive under this Agreement, and Executive shall be entitled to all
benefits under any retirement plan of the Bank and other plans to which
Executive is a party.

 

--------------------------------------------------------------------------------


 

(i)                                     Separation from Service.  “Separation
from Service” means Executive’s death, Retirement, or other termination of
employment by the Bank.

 

No Separation from Service shall be deemed to occur due to military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six months or, if longer, so long as Executive’s right to reemployment is
provided by law or contract.  If the leave exceeds six months and Executive’s
right to reemployment is not provided by law or by contract, then Executive
shall have a Separation from Service on the first date immediately following
such six-month period.

 

Executive shall not be treated as having a Separation from Service if Executive
provides more than insignificant services for the Bank following Executive’s
actual or purported termination of employment with the Bank.  Services shall be
treated as more than insignificant if such services are performed at an annual
rate that is at least equal to 20% of the services rendered by the Executive for
the Bank, on average, during the immediately preceding three full calendar years
of employment (or if employed less than three years, such shorter period of
employment) and the annual base compensation for such services is at least equal
to 20% of the average base compensation earned during the final three full
calendar years of employment (or if employed less than three years, such shorter
period of employment).

 

Where Executive continues to provide services to a previous employer in a
capacity other than as an employee, a Separation from Service will not be deemed
to have occurred if Executive is providing services at an annual rate that is
50% or more of the services rendered, on average, during the immediate preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual base compensation for such services is 50% or
more of the annual base compensation earned during the final three full calendar
years of employment (or if less, such lesser period).

 

2.                                      Term of Agreement.  The term of this
Agreement shall be for twelve (12) months, commencing on the Effective Date. 
Commencing on the first anniversary of the Effective Date, and on each annual
anniversary thereafter, the term of this Agreement may be extended for an
additional twelve (12) months so that the remaining term shall be twelve (12)
months from said anniversary date, provided that, not less than thirty (30) days
prior to such anniversary date, the President and Chief Executive Officer of the
Bank performs a comprehensive evaluation of the Executive’s performance and
recommends the Agreement for renewal to the Board of Directors (“Board”) of the
Bank and the Board approves the renewal of the Agreement.  If the Board elects
not to renew the Agreement, the Board shall give notice in accordance with
Section 11 hereof of a determination not to extend the term of this Agreement. 
Such written notice of the election not to extend shall be given prior to any
such anniversary date, and if given, this Agreement shall terminate on such
anniversary date.  References herein to the term of this Agreement shall refer
both to the initial term and successive terms.  Notwithstanding anything herein
to the contrary, if this Agreement is in effect on the effective date of a
Change in Control, this Agreement will automatically renew on such effective
date and shall expire twelve (12) months following the effective date of the
Change in Control.

 

3.                                      Benefits Upon Termination.  If
Executive’s employment by the Bank is terminated subsequent to a Change in
Control and during the term of this Agreement by (i) the Bank for any reason
other than Cause, or Executive’s death or (ii) Executive for Good Reason, then
the Bank shall:

 

--------------------------------------------------------------------------------


 

(a)                                 pay to Executive, in a lump sum as of the
Date of Termination, a cash severance amount equal to one (1) times Executive’s
Annual Base Salary, and

 

(b)                                 Notwithstanding any provision to the
contrary herein, and to the extent necessary to comply with Code Section 409A,
if applicable, no payment shall be made to Executive pursuant to this Agreement
until such time as Executive has a Separation from Service.

 

4.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 3 hereof,
either alone or together with other payments and benefits which Executive has
the right to receive from the Bank, would constitute a “parachute payment” under
Section 280G of the Code, the payments and benefits payable by the Bank pursuant
to Section 3 hereof shall be reduced, in the manner determined by Executive, by
the amount, if any, which is the minimum necessary to result in no portion of
the payments and benefits payable by the Bank under Section 3 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 3 shall be
based upon the opinion of the Bank’s independent public accountants.

 

5.                                      No Mitigation; Exclusivity of Benefits.

 

(a)                                 Executive shall not be required to mitigate
the amount of any benefits hereunder by seeking other employment or otherwise. 
The amount of severance to be provided pursuant to Section 3(a) hereof shall not
be reduced by any compensation earned by Executive as a result of employment by
another employer after the Date of Termination or otherwise.

 

(b)                                 The specific arrangements referred to herein
are in addition to and not intended to exclude any other benefits which may be
available to Executive upon a termination of employment with the Bank pursuant
to employee benefit plans of the Bank or otherwise.

 

6.                                      Withholding.  All payments required to
be made by the Bank hereunder to Executive shall be subject to the withholding
of such amounts, if any, relating to tax and other payroll deductions as the
Bank may reasonably determine should be withheld pursuant to any applicable law
or regulation.

 

7.                                      Nature of Employment and Obligations.

 

(a)                                 Nothing contained herein shall be deemed to
create other than a terminable at will employment relationship between the Bank
and Executive, and the Bank may terminate Executive’s employment at any time,
subject to providing any payments specified herein in accordance with the terms
hereof.

 

(b)                                 Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

 

8.                                      Source of Payments.  It is intended by
the parties hereto that all payments provided in this Agreement shall be paid in
cash or check from the general funds of the Bank.

 

--------------------------------------------------------------------------------


 

9.                                      No Attachment.

 

(a)                                 Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, reach and apply action, sale, assignment, encumbrance,
charge, pledge, or hypothecation, or to execution, attachment, levy, or similar
process or assignment by operation of law, and any attempt, voluntary or
involuntary, to affect any such action shall be null, void, and of no effect.

 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of, Executive, the Bank, and their respective successors
and assigns.

 

10.                               Assignability.  The Bank may assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation, bank or other entity with or into which the Bank may hereafter
merge or consolidate or to which the Bank may transfer all or substantially all
of its assets, if in any such case said corporation, bank or other entity shall
expressly in writing assume all obligations of the Bank hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or their rights and obligations hereunder.  The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.

 

11.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Bank:

 

Georgetown Bank

2 East Main Street

Georgetown, Massachusetts 01833

 

 

 

To Executive:

 

Frederick H. Weismann

82 Shelburne Road

Merrimack, NH 03054

 

12.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Executive and such officer or
officers as may be specifically designated by the Board of Directors of the Bank
to sign on behalf of the Board of Directors.  No waiver by any party hereto at
any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

13.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Miscellaneous Provisions.

 

(a)                                 This Agreement does not create any
obligation on the part of the Bank to make payments to (or to employ) Executive
unless a Change in Control of the Bank or the Company shall have occurred. 
Following a Change in Control, Executive’s employment may be terminated at any
time, but any termination, other than termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.  The
Executive shall not have the right to receive compensation or other benefits for
any period after termination for Cause as defined in Section 1(b) hereof.

 

(b)                                 The Bank’s Board may terminate Executive’s
employment at any time, but any termination by the Bank’s Board other than
termination for Cause as defined in Section 1(b) hereof shall not prejudice
Executive’s right to compensation or other benefits under this Agreement. 
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.

 

(c)                                  If Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or
8(g)(1) (12 U.S.C. §1818(g)(1)) of the Federal Deposit Insurance Act (“FDIA”),
the Bank’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay Executive all or part of
the compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(d)                                 If Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) (12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C.
§1818(g)(1)) of the FDIA, all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(e)                                  If the Bank is in default as defined in
Section 3(x)(1) (12 U.S.C. §1813(x)(1)) of the FDIA, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(f)                                   All obligations under this contract shall
be terminated, except to the extent determined that continuation of the
Agreement is necessary for the continued operation of the Bank, (i) by the
Office of the Comptroller of the Currency, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) (12 U.S.C. §1823(c)) of the FDIA; or (ii) by
Executive or his designee at the time Executive or his designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by Executive to be in an unsafe or unsound condition. 
Any rights of the parties that have already vested, however, shall not be
affected by such action.

 

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding any other provision of this
Agreement to the contrary, any payments made to Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. § 1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359.

 

18.                               Reinstatement of Benefits Under
Section 17(g).  In the event Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
described in Section 17(c) hereof (the “Notice”) during the term of this
Agreement and a Change in Control, as defined herein, occurs, the Bank will
assume its obligation to pay and Executive will be entitled to receive all of
the termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice by the appropriate
federal banking regulator or the notice is terminated by the appropriate federal
banking regulator.

 

19.                               Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a single arbitrator selected by the Bank
sitting in a location within fifty (50) miles from the location of the Bank’s
main office, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement, other than in the case of a termination for
Cause.

 

20.                               Payment of Costs and Legal Fees.  All
reasonable costs and legal fees paid or incurred by Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Bank, provided, however, that such reimbursement shall
occur no later than two and one-half (2 ½) months after the end of the year in
which Executive is successful on the merits pursuant to a legal judgment,
arbitration or settlement.

 

21.                               Confidentiality.  Executive recognizes and
acknowledges that the knowledge of the business activities and plans for
business activities of the Bank and affiliates thereof, as it may exist from
time to time, is a valuable, special and unique asset of the business of the
Bank.  Executive will not, during or after the term of his employment, disclose
any knowledge of the past, present, planned or considered business activities of
the Bank or affiliates thereof to any person, firm, corporation, or other entity
for any reason or purpose whatsoever (except for such disclosure as may be
required to be provided to the Office of the Comptroller of the Currency, the
Federal Deposit Insurance Corporation, or other bank regulatory agency with
jurisdiction over the Bank or Executive).  Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or its affiliates, and Executive
may disclose any information regarding the Bank or its affiliates which is
otherwise publicly available or which Executive is otherwise legally compelled
to disclose.  In the event of a breach by Executive of the provisions of this
Section, the Bank or its affiliates will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed.  Nothing herein will be construed as
prohibiting the Bank or its affiliates from pursuing any other

 

--------------------------------------------------------------------------------


 

remedies available to the Bank or its affiliates for such breach or threatened
breach, including the recovery of damages from Executive.

 

21.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Bank and Executive with respect to the matters
agreed to herein.  All prior agreements between the Bank and Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided.  No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to the
Executive without reference to this Agreement.

 

IN WITNESS WHEREOF, this Agreement is made effective as of the date first above
written.

 

 

Attest:

 

GEORGETOWN BANK

 

 

 

 

 

 

\s\Pamela H. Kentley

 

By:

\s\ Robert E. Balletto

 

 

 

Robert E. Balletto, President and Chief

Executive Officer

 

 

 

 

 

 

Attest:

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

\s\ Frederick H. Weismann

\s\Pamela H. Kentley

 

 

Frederick H. Weismann, Executive Vice

 

 

 

President and Chief Operating Officer

 

--------------------------------------------------------------------------------